Citation Nr: 1228576	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  05-19 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected hypertension, prior to April 1, 2004.

2.  Propriety of the reduction of the evaluation from 10 percent to 0 percent for service-connected hypertension effective April 1, 2004, to include consideration of an increased evaluation from April 1, 2004, to November 3, 2006.

3.  Entitlement to an evaluation in excess of 10 percent for service-connected hypertension, since November 3, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from September 1993 to July 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Seattle, Washington, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In pertinent part, following a claim for increased evaluation, the RO reduced the assigned evaluation for hypertension effective from April 1, 2004.  The Veteran disagreed with the reduction.

During the course of the appeal, a Decision Review Officer (DRO) decision dated in September 2007 granted entitlement to an increased, 10 percent evaluation for hypertension effective from November 3, 2006.  The Veteran has indicated she wishes to pursue her appeals with respect to all evaluation periods.

The issue with regard to the period from April 1, 2004, to November 3, 2006, has been recharacterized to better reflect the Veteran's allegations.

In October 2009, the Board remanded the claim, in addition to appeals involving the left and right ankles, for further development and due process.  In a June 2011 decision issued during the processing of the remand, VA granted service connection for a right ankle disability.  In a September 2011 decision, the Board then granted service connection for a left ankle disability.  These determinations represented full grants of the benefits sought on appeal, and no further question remains for Board consideration with respect to the ankles.  The issues with respect to the evaluation of hypertension were again remanded in September 2011, and are now returned to the Board for further consideration.


FINDINGS OF FACT

1.  Prior to April 1, 2006, service connected hypertension was marked by a history of diastolic pressures in excess of 100, with continuous use of medication for control.  Diastolic pressures predominantly in excess of 110 or systolic pressures predominantly in excess of 200 were not demonstrated.

2.  Reduction in evaluation from 10 percent to 0 percent for hypertension did not result in a reduction in the amount of compensation being paid.

3.  From April 1, 2004, to November 3, 2006, hypertension was marked by a history of diastolic pressures in excess of 100, with no use of medication required.  There was no evidence of diastolic pressures predominantly 100 or more, or systolic pressures predominantly in excess of 160.

4.  Since November 3, 2006, hypertension has been manifested by a history of diastolic pressures in excess of 100, with continuous use of medication for control.  Diastolic pressures predominantly in excess of 110 or systolic pressures predominantly in excess of 200 were not demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for service-connected hypertension, prior to April 1, 2004, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101.

2.  The criteria for proper reduction of the evaluation for hypertension from 10 percent to 0 percent for service-connected hypertension effective April 1, 2004, are met.  38 U.S.C.A. § 1155, 5112 (West 2002); 38 C.F.R. §§ 3.102, 3.105(e).

3.  The criteria for a compensable evaluation for hypertension from April 1, 2004, to November 3, 2006, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101.

4.  The criteria for an evaluation in excess of 10 percent for service-connected hypertension, since November 3, 2006, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With regard to the question of the propriety of reduction, VA must comply with the notice and due process provisions found in 38 C.F.R. § 3.105(e)-(i) rather than the notice and duty provisions codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159. See, e.g., Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 513 (1993).  However, as is discussed in detail below, the provisions of 38 C.F.R. § 3.105 are not applicable here.  

In any event, the Veteran was provided information as to how VA determines a disability rating, and has been afforded ample opportunity and time to participate in the adjudication of the instant claim, as VA has met all statutory and regulatory notice and duty to assist provisions with respect to her claim for increased evaluation.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  October 2003, December 2006, and June 2011 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The December 2006 and June 2011 letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated, most recently in a June 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment records, and private treatment records have been obtained; other than examination reports, there are no VA treatment records, nor has the Veteran reported receiving VA treatment.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  Several VA examinations have been afforded the Veteran; these contain sufficient clinical findings to permit an informed adjudication of the claims.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Evaluation

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Three stages are at issue here.

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Hypertension is evaluated under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101.  That Code provides that with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; where there is a history of diastolic pressure predominantly 100 or more and a requirement for continuous medication for control, a 10 percent evaluation is warranted.  A 20 percent evaluation is assigned for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  Diastolic pressure predominantly 120 or more is rated 40 percent disabling, and diastolic pressure predominantly 130 or more merits assignment of a 60 percent evaluation.  38 C.F.R. § 4.104, Code 7101.

Due Process

As an initial matter, the Veteran has alleged by inference that the reduction in her evaluation for hypertension was not proper.  She has phrased her objection solely in terms of entitlement to an increased evaluation, but in October 2009 the Board recharacterized the issue as including consideration of the propriety of the reduction from a due process perspective under 38 C.F.R. § 3.105(e).  The matter was remanded in October 2009 and September 2011 for specific discussion of this aspect of the claim.

In September 2011, the Board found that the absence of a specific discussion of 38 C.F.R. § 3.105 constituted a violation of the October 2009 remand directives.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board had ordered consideration of the "propriety of reduction" in October 2009.  On remand, the RO made no findings of any kind regarding such, and so further remand was required in September 2011.  At that time, the Board specified that a proper review required "an evaluation of the procedural requirements set forth in 38 C.F.R. § 3.105(e)."

On review, the Board finds that the AOJ has substantially complied with the directive to consider 38 C.F.R. § 3.105(e).  Substantial compliance is all that is required with VA remand orders, particularly when an explanation is offered for any variance.  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  

Section 3.105(e) provides that special due process protections apply when a reduction in evaluation for a specific disability would result in a reduction in the overall level of compensation paid to the Veteran.  38 C.F.R. § 3.105(e).  Here, at the time of the reduction, the Veteran was assigned a 10 percent evaluation for lumbosacral strain from July 24, 2001; a 10 percent evaluation for hypertension from July 24, 2001; and a 0 percent evaluation for headaches, from July 24, 2001.  Her combined evaluation was 20 percent.

In the January 2004 rating decision which found reduction for hypertension was warranted, the RO also granted an increased 30 percent evaluation for migraine headaches.  The addition of this rating resulted in a combined 40 percent evaluation as of July 17, 2003, for all three disabilities.  Effective April 1, 2004, the evaluation for hypertension was reduced to 0 percent; the overall combined evaluation, however, remained 40 percent.  38 C.F.R. § 4.25.  As the payment amount of compensation to the Veteran did not change, the due process provisions of 38 C.F.R. § 3.105(e) are not applicable.  

As the provisions do not apply, there is no need to address the due process protections, and discussion should proceed to a discussion of the facts found.  This is in effect what the AOJ has done, marking substantial compliance with the Board's directives.

Evaluation Prior to April 1, 2004

The Veteran developed hypertension based on elevated diastolic and systolic blood pressures in service; diastolic pressures were predominantly at or around 100.  She was prescribed medication on active duty.  Post-service medical records, including a VA examination, document continued use of medications through February 2002, with control of blood pressures, although one private provider noted that the Veteran was "noncompliant" with her medication in January 2002.  A compensable 10 percent evaluation was therefore warranted.

At no time prior to April 1, 2004, is a diastolic pressure in excess of 110 registered after service.  Systolic pressures noted do not approach 200.  At the November 2003 VA examination, for example, blood pressures were 130/80 and 125/80.  No other blood pressures are recorded during this period.

In the absence of blood pressures meeting the established levels for assignment of increased evaluations, assignment of a rating in excess of 10 percent prior to April 1, 2004 is not warranted.

Evaluation April 1, 2004, to November 3, 2006

At the November 2003 VA examination the Veteran reported that she had run out of antihypertensive medications a year and a half prior, and had not taken medication since that time.  Her blood pressure was "adequate," however, and so she was merely being carefully observed.  Blood pressure registered twice as 130/80 on the right, and as 125/80 on the left, also twice.  The examiner stated that blood pressure was now diet controlled, and she was off antihypertensive medications.

Tricare treatment records reflect that the Veteran became pregnant in early 2006; labor was induced in September 2006.  Records during her pregnancy do not show that she restarted blood pressure medications, and her blood pressure continued to be controlled.  Notes from her delivery do indicate gestational hypertension with proteinuria.  However, the sole recorded blood pressure, in August 2006, was 124/77.

The lack of use of medications, as well as the absence of any current diastolic pressure readings of 100 or more or systolic pressure, means that the Veteran no longer met the criteria for entitlement to a compensable evaluation.  No increased evaluation is warranted.

Moreover, actual improvement in the hypertension condition was established by competent medical and lay evidence.  Control of blood pressure was adequately maintained through diet, and hence on a facts found basis, reduction in the assigned evaluation was proper.  38 C.F.R. § 3.344(a).  The Board notes that the compensable evaluation was in effect for less than five years, and hence was not entitled to any protections or stabilization.  38 C.F.R. § 3.344(c).

Evaluation since November 3, 2006

In November 2006, blood pressure readings of 148/92 and 163/98 were registered by Tricare providers.  The Veteran was not on medication.  In early February 2007, the Veteran complained of chest pain, and a blood pressure reading of 142/102 was noted.  The Veteran then performed a three day blood pressure test; pressures were 146/95, 154/91, 138/85, 148/91, 136/95, and 159/102.  An additional reading of 155/100 was taken a few days later. 

A VA contract examination was afforded the Veteran in April 2007; her blood pressure was 116/84 and 114/84 at that time.  She reported that she had restarted medication one month prior.

A private medical record documenting treatment for a urinary tract infection dated in December 2007 notes continued use of antihypertensive medication and a blood pressure of 114/70.

A VA examination was conducted in January 2012.  The Veteran reported that following her discharge from service, she lost her health insurance and could no longer afford medication.  She stated she restarted medication in 2003, after acquiring health insurance once again.  She continued to take medication, with good control.  Blood pressures were recorded as 120/80, 132/80, and 110/70.

On November 3, 2006, a systolic blood pressure reading of 163 was registered by Tricare providers.  While a single reading does not constitute a showing of "predominant" pressure levels, subsequent readings show steady elevation in blood pressures through February 2007.  At that time, she restarted blood pressure medication.  The systolic blood pressures hovering around 160 and the use of medication for control warrant assignment of the current 10 percent evaluation.

However, at no time since November 2006 has the systolic pressure approached 200, and diastolic pressures have gone only as high as 105.  The criteria for a higher 20 percent evaluation are not met.

Extraschedular Evaluation

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  The rating schedule adequately considers the Veteran's manifestations of disability; changing blood pressure levels and the use of medication are reflected in the applicable criteria, and allow for higher evaluations for worsening symptoms.  There is no evidence of symptoms that would present a disability picture more severe than that contemplated by the rating schedule.  Thus, extraschedular referral is not warranted in this case.  Thun v. Peake, 22 Vet. App. 111 (2008) (describing the first step laid forth in Thun as a "threshold determination" that, if not met, precludes the need for extraschedular referral).  

The preponderance of the evidence is against the claims; there is no doubt to be resolved.  All due process requirements have been respected, and appropriate evaluations assigned.






	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an evaluation in excess of 10 percent for hypertension prior to April 1, 2004, is denied.

Entitlement to or restoration of a 10 percent evaluation for hypertension from April 1, 2004, to November 3, 2006, is denied.

Entitlement to an evaluation in excess of 10 percent for hypertension since November 3, 2006, is denied.





____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


